People v Tobias S. (2021 NY Slip Op 06261)





People v Tobias S.


2021 NY Slip Op 06261


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


880 KA 19-00811

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTOBIAS S., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (DEBORAH K. JESSEY OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF COUNSEL), FOR RESPONDENT. 

	Appeal from an adjudication of the Supreme Court, Erie County (John L. Michalski, A.J.), rendered February 26, 2019. The adjudication revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that the adjudication so appealed from is unanimously affirmed (see People v Shaland S., 187 AD3d 1683, 1684 [4th Dept 2020], lv denied 36 NY3d 1053 [2021]; People v Carlisle, 120 AD3d 1607, 1608 [4th Dept 2014], lv denied 24 NY3d 1082 [2014]; People v Prokopienko [appeal No. 2], 72 AD3d 1528, 1529 [4th Dept 2010]; see also People v Hoti, 12 NY3d 742, 743 [2009]; People v Nieves, 2 NY3d 310, 316-317 [2004]).
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court